I   -;:   ·,~
                                                                                            F!L£o
                                                     NO. 29,984                     lOIS S[p /f
1                STATE OF TEXAS                           §    IN THE DISTRIST ~Q,URT
                                                                                                 FILED
                                                                                                    4 IN
                                                                                         1111:APPEALS
                                                                               6th COURT OF     I0
j                                                         §                       vt ~· rrw·rTEXARKANA,
                                                                                              -:t y , . ~ ..
                                                                             •. ~. :::..r::·.;.~·~.;.:?u,.., TEXAS
                 vs.                                      ~    354th JUDICI~~~~~tH~N-r
                                                                               9/28/2015 8:28:40 AM
                                                                                                         c::. r. .
                                                                                             DEBBIE AUTREY
                JOSHUA MADISON NEWKIRK                    §    HUNT COUNTY, TEXAS Clerk
                                                                                     ·U l!;·,   ·1--,

                                                NOTICE OF APPEAL

                TO THE HONORABLE JUDGE OF SAID COURT:

                       Now comes JOSHUA MADISON NEWKIRK, Defendant in the above styled and

                numbered cause, and gives this written notice of appeal to the Court of Appeals of the

                State of Texas from the judgment of conviction and sentence herein rendered against

                JOSHUA MADISON NEWKIRK.

                                                       Respectfully submitted,


                                                       Peter I. Morgan
                                                       2708 Washington St.
                                                       P.O. Box 984
                                                       Greenville, Texas 75403
                                                       Tel: (903) 455-8113
                                                       Fax: (903) 642-0057



                                                       ByP/~
                                                          Peter I. Morgan
                                                          State Bar No. 14451700
                                                          Attorney for JOSHUA MADISON NEWKIRK




                Notice of Appeal
                Page 1 of 2
                                                                                                                     I
                                                                                                                     f



                                                          1
                                                                                                                     I
                                                                                                                     \
1

1
I
J
                                  CERTIFICATE OF SERVICE

          This is to certify that on September 11, 2015, a true and correct copy of the above

    and foregoing document was served on the District Attorney's Office, Hunt County, 41h Floor

    Hunt County Courthouse, by hand delivery.



                                               PI~
                                             Peter I. Morgan




    Notice of Appeal
    Page 2 of 2



                                                 2
                                         CASE NO. 29984               COUNT 1                         .~tr-!_fLt:o
                                          INCIDENT No.fi'RN: 9128362217 AOOl                           ~,..         ~AI
                                                                                                       ~.     ':)   ?
THE STATE OF TEXAS                                               §           IN THE DISTRICT C~~ltT ... ~}Qf5
                                                                 §                        ~-:;"- ..,
                                                                                               cte:
v.                                                               §                       "~•cs , 'l~
                                                                 §           OF HUNT COUNTY, Tt~fL'tt......
                                                                                                        ••.t-~.... j        ~
JOSHUA MADISON NEWKIRK                                           §                                                      •       C:l.l'.\'
                                                                 §
STATEID    No.: TX 50028780                                      §           354TH JUDICIAL DISTRICT

              TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL

     I, RICHARD A. BEACOM, JR. ,Judge of the trial court certify this criminal case:
             181   is not a plea bargain case, and the defendant has the right of appeal; or
             0     is a plea bargain case, but matters were raised by written motion filed and ruled on before trial and
                   not withdrawn or waived and the defendant has the right of appeal; or
             0     is a plea bargain case, but the trial court has given permission to appeal; and the defendant has the
                   right to appeal; or
             0 is a plea bargain case, and the defendant has NO right of appeal; or
             O the defen~ant ha.wa;ved the right ofappi'?
             Signed on 09-02-2015.
                                                                     ff:     ~-                 ,tJ                 ~
                                                                                                                    ~


                          .       .                          HONORABLE R;CHAR.D           A:BEACOMZ~ ..
                                                             354 TH JUDICIAL DISTRICT COURT
                                                                                      -
             I have received a copy of this certification. I have also been informed of my rights. concerning-any
     appeal ofthis criminal case, including any right to file a prose petition for discretionary review pursuant to:
     Rule 68 of the Texas Rules of Appellate Procedure. I have been admonished that my auo·rney must mail a copy
     of the court of appeals' j~dgment and opinion to my last known address and I have only thirty (30) days in
     which to file a pro se petition for discretionary review in the court of appeals. TEX. R. APP. PRO. R. 68.2. I
     acknowledge that, if I wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate
     attorney, by written communication, of any change in the address at which 1 am currently living or any change
     in my prison unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate
     attorney of any change in my address, I may lose the opportunity to file a pro se petition for discretionary
     review.



        fendant (MUST SIGN)                                     Attorney for Defendant


     Mailing Address:     :250 / -7;1.~                 THE STATE OF TEXAS                              *
                                                    *
    v                                               *
                                                    •
    JOSHUA MADISON                                  •
    NEWKIRK

                                  MOTION FOR NEW TRIAL


        Joshua Madison Newkirk. Defendant, files this Motion For New Trial and shows:


                                    1. Trial Date and Conviction


        A trial before the court on this case was held and judgment pronounced and entered
    on September 2, 20 15.
                                      2. Grounds for New Trial
        Defendant requests that a new trial be granted in the interest of justice. Defendant
    urges the Court to reconsider whether or not sufficient evidence exists to support each
    element of the offense of Murder as charged in the indictment.
                                                   Prayer
        Defendant prays that the Court set aside the Judgment of Conviction entered in this
    cause and order a new trial on the merits ..




                                                       Peter l. Morgan,
                                                       Counsel for Joshua Madison Newkirk
                                                       SBN 14451700
                                                       P.O. Box 984
                                                       2708 Washington St.
                                                       Greenville. Texas 75403
                                                       Tel: (903) 455-8l13
                                                       Fax: (903) 642-0057




\   Motion For New Trial
    State ofTexas v. Joshua Madison Newkirk



I
    Page l of2
                                                   4
I   -;:   ·,~
                                                                                            F!L£o
                                                     NO. 29,984                     lOIS S[p /f
1                STATE OF TEXAS                           §    IN THE DISTRIST ~Q,URT
                                                                                                 FILED
                                                                                                    4 IN
                                                                                         1111:APPEALS
                                                                               6th COURT OF     I0
j                                                         §                       vt ~· rrw·rTEXARKANA,
                                                                                              -:t y , . ~ ..
                                                                             •. ~. :::..r::·.;.~·~.;.:?u,.., TEXAS
                 vs.                                      ~    354th JUDICI~~~~~tH~N-r
                                                                               9/28/2015 8:28:40 AM
                                                                                                         c::. r. .
                                                                                             DEBBIE AUTREY
                JOSHUA MADISON NEWKIRK                    §    HUNT COUNTY, TEXAS Clerk
                                                                                     ·U l!;·,   ·1--,

                                                NOTICE OF APPEAL

                TO THE HONORABLE JUDGE OF SAID COURT:

                       Now comes JOSHUA MADISON NEWKIRK, Defendant in the above styled and

                numbered cause, and gives this written notice of appeal to the Court of Appeals of the

                State of Texas from the judgment of conviction and sentence herein rendered against

                JOSHUA MADISON NEWKIRK.

                                                       Respectfully submitted,


                                                       Peter I. Morgan
                                                       2708 Washington St.
                                                       P.O. Box 984
                                                       Greenville, Texas 75403
                                                       Tel: (903) 455-8113
                                                       Fax: (903) 642-0057



                                                       ByP/~
                                                          Peter I. Morgan
                                                          State Bar No. 14451700
                                                          Attorney for JOSHUA MADISON NEWKIRK




                Notice of Appeal
                Page 1 of 2
                                                                                                                     I
                                                                                                                     f



                                                          1
                                                                                                                     I
                                                                                                                     \